In re Roebuck, Terril; — Defendant(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “G”, No. 326-181; Criminal District Court, Div. “I”, No. 333-982; to the Court of Appeal, Fourth Circuit, No. 94KW-0417.
Granted for the purpose of transferring the application to the district court for a determination of indigence. If the district court finds that relator is currently indigent, it is ordered to delete only that portion of relator’s sentence which provides for a jail term in the event of default of payment of the fine. An indigent may not be incarcerated because he is unable to pay a fine which is part of his sentence. Bearden v. Georgia, 461 U.S. 660, 103 S.Ct. 2064, 76 L.Ed.2d 221 (1963); State ex rel. Rodriguez v. State, 576 So.2d 518 (La.1991); State v. Coleman, 576 So.2d 518 (La.1991).
JOHNSON, J., not on panel.